Exhibit 10.5

 

GLEACHER & COMPANY, INC.

 

INDUCEMENT STOCK OPTION AGREEMENT

 

THIS INDUCEMENT STOCK OPTION AGREEMENT (this “Agreement”) confirms the grant on
May 9, 2011 (the “Grant Date”) by Gleacher & Company, Inc., a Delaware
corporation (the “Company”), to Thomas Hughes (“Employee”) of non-qualified
options (“Options”) to acquire shares of the Company’s common stock (“Shares”),
as follows:

 

Number of Shares Covered by Option Granted:  1,000,000

 

How Options Vest and Become Exercisable:  33-1/3% of the Options if not
previously forfeited will vest and become exercisable on the first anniversary
of the Grant Date; 33-1/3% of the Options, if not previously forfeited, will
vest and become exercisable on the second anniversary of the Grant Date; and
33-1/3% of the Options, if not previously forfeited, will vest and become
exercisable on the third anniversary of the Grant Date; provided in each case
that Employee continues to be employed by the Company or another Group Entity
(sometimes referred to herein as an “Employer”) on such vesting date (each, a
“Stated Vesting Date”), except as otherwise provided in Section 4 of the Terms
and Conditions of Stock Options attached hereto (the “Terms and Conditions”). 
If Employee has a Termination of Employment prior to a Stated Vesting Date, any
Options that are not otherwise vested and exercisable by that date, will be
immediately forfeited, except as otherwise provided in Section 4 of the Terms
and Conditions.

 

Exercise Prices of the Options:  The exercise price per Share of the Options
will be $1.85.

 

Duration of the Options:  Except as otherwise provided in Section 4 of the Terms
and Conditions, if not previously forfeited, the Options shall expire and shall
no longer be exercisable after the expiration of six years from the Grant Date.

 

The Options are being granted as an inducement award pursuant to the “employee
inducement” award exception of Nasdaq Listing Rule 5635(c)(4) and are not
granted under the Company’s 2007 Incentive Compensation Plan (the “Plan”).  The
Options will be subject to the terms and conditions of the Plan (despite the
fact that they are not granted under the Plan), and this Agreement, including
the Terms and Conditions attached hereto.  The number of Options, the number and
kind of Shares deliverable upon exercise of Options, and other terms relating to
the Options are subject to adjustment in accordance with Section 5 of the Terms
and Conditions and Section 5.3 of the Plan.

 

--------------------------------------------------------------------------------


 

Employee acknowledges and agrees that (i) the Options are nontransferable,
except as provided in Section 3 of the Terms and Conditions and Section 9.2 of
the Plan, (ii) the Options are subject to forfeiture upon Employee’s Termination
of Employment as set forth in Section 4 of the Terms and Conditions, and
(iii) sales of Shares delivered in settlement of Options will be subject to the
Company’s policies regulating trading by employees.

 

IN WITNESS WHEREOF, GLEACHER & COMPANY, INC. has caused this agreement to be
executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.

 

 

 

Employee:

 

GLEACHER & COMPANY, INC.

 

 

 

 

 

 

 

 

 

/s/ Thomas J. Hughes

 

By:

/s/ Eric J. Gleacher

 

Thomas J. Hughes

 

 

Eric J. Gleacher

 

 

 

 

Chairman of the Board of Directors

 

TERMS AND CONDITIONS OF STOCK OPTIONS

 

The following Terms and Conditions apply to the Options granted to Employee by
the Company, as specified in the Agreement (of which these Terms and Conditions
form a part).  Certain terms of the Options, including the number of Options
granted, vesting dates and expiration date, are set forth in the Agreement.

 

1.             GENERAL.  The Options are being granted as an inducement award
pursuant to the “employee inducement” award exception of Nasdaq Listing
Rule 5635(c)(4) and are not granted under the Company’s 2007 Incentive
Compensation Plan (the “Plan”).  Notwithstanding that the Options are not
granted under the Plan, all of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein.  As such, while
this award is not granted under the Plan, a copy of the Plan and information
regarding the Plan, including documents that constitute the “Prospectus” for the
Plan under the Securities Act of 1933, can be obtained from the Company upon
request.  Capitalized terms used in the Agreement and these Terms and Conditions
but not defined herein shall have the same meanings as in the Plan.  If there is

 

2

--------------------------------------------------------------------------------


 

any conflict between the provisions of the Agreement and this Terms and
Conditions and mandatory provisions of the Plan, the provisions of the Plan
govern, otherwise, the terms of this document shall prevail.  By accepting the
grant of the Options, Employee agrees to be bound by all of the terms and
provisions of the Plan (as presently in effect or later amended), the rules and
regulations under the Plan adopted from time to time, and the decisions and
determinations of the Company’s Executive Compensation Committee (the
“Committee”) made from time to time; provided that no such Plan amendment,
rule or regulation or Committee decision or determination without the consent of
an affected Participant shall materially impair the rights of Employee with
respect to the Options.

 

2.             TIME AND METHOD OF EXERCISE.  At any time while any portion of
the Options remain vested and exercisable, Employee may exercise such vested
Options in whole or in part by delivering to the Company written notice of
exercise and payment of the exercise price.  Such exercise price may be paid
(i) in cash, by check or in another cash equivalent acceptable to the Company,
(ii) by transfer to the Company of nonforfeitable, unrestricted Shares held by
Employee, (iii) through broker-assisted “cashless” exercise arrangements, to the
extent permissible under applicable law, (iv) by any other method permitted
under the Plan and under rules established by the Committee and in effect from
time to time, or (v) by a combination of the foregoing.

 

3.             NONTRANSFERABILITY.  Employee may not sell, transfer, assign,
pledge, margin or otherwise encumber or dispose of Options or any rights
hereunder to any third party other than by will or the laws of descent and
distribution (or to a designated Beneficiary in the event of Employee’s death),
and Options, if exercisable, shall be exercisable during the lifetime of
Employee only by Employee or his guardian or legal representative.

 

4.             TERMINATION PROVISIONS.  The following provisions will govern the
forfeiture of the Options upon the occurrence of certain events relating to a
Termination of Employment, unless otherwise determined by the Committee:

 

(a)           Death or Disability.  In the event of Employee’s death or
Disability (as defined below), all Options then outstanding, if not previously
vested, will become vested and exercisable, and all then-outstanding Options
will remain exercisable through the earlier of (i) the applicable expiration
date set forth in the Agreement or (ii) the first anniversary of the date of the
Termination of Employment; provided that, in the case of Disability, Employee
(or his legal representative) executes and does not revoke a release and
separation agreement in such form as may be requested by the Company within 45
days following the date of such Termination of Employment; provided, however,
that any vested and unexercised Options will subsequently be forfeited if there
occurs a Forfeiture Event (as defined below) prior to the occurrence of the
earlier of the dates determined in accordance with clauses (i) and (ii) above.

 

(b)           Termination by Employee for Good Reason or by the Company without
Cause following a Change in Control.  In the event of (i)

 

3

--------------------------------------------------------------------------------


 

Employee’s Termination of Employment by Employee for Good Reason (as defined
below) or (ii) Employee’s Termination of Employment by the Company without Cause
(as defined below) during the two-year period immediately following a Change in
Control (as defined below), the portion of the then-outstanding Options not
vested as of the date of such Termination of Employment shall, subject to
Employee executing and not revoking a release and separation agreement in such
form as may be requested by the Company within 45 days following the date of
Termination of Employment, accelerate and, all then- outstanding Options will
remain exercisable through the earlier of (A) the applicable expiration date set
forth in the Agreement or (B) the first anniversary of the date of the
Termination of Employment; provided, however, that any vested and unexercised
Options will subsequently be forfeited if there occurs a Forfeiture Event prior
to the occurrence of the earlier of the dates determined in accordance with
clauses (A) and (B) above.

 

(c)           Termination by Employee without Good Reason or by the Company
without Cause prior to a Change in Control.  In the event of Employee’s
Termination of Employment by the Company without Cause prior to a Change in
Control or by the Employee without Good Reason, the portion of the
then-outstanding Options not vested at the date of such Termination will be
forfeited, and the portion of the then-outstanding Options vested at the date of
such Termination will remain exercisable until the earliest of (i) the
applicable expiration date set forth in the Agreement, or (ii) with respect to
(A) a Termination of Employment by Employee without Good Reason, the 90th day
following the date of such Termination of Employment and (B) a Termination of
Employment by the Company without Cause prior to a Change in Control, the first
anniversary of the date of such Termination of Employment ; provided, however,
that any vested and unexercised Options will subsequently be forfeited if there
occurs a Forfeiture Event prior to the occurrence of the earlier of the dates
determined in accordance with clauses (i) and (ii) above.

 

(d)           Termination by the Company for Cause.  In the event of Employee’s
Termination of Employment by the Company for Cause, all then-outstanding
Options, whether vested or unvested, shall be immediately forfeited for no
consideration.

 

5.             SHAREHOLDER’S RIGHTS, DIVIDENDS AND ADJUSTMENTS.

 

(a)           Shareholder’s Rights and Dividends.  Employee will have no rights
as a shareholder, and will not be entitled to any dividends declared or paid,
with respect to any Share underlying an Option unless and until such Share is
issued to Employee upon the proper exercise of such Option.

 

(b)           Adjustments.  The number of Options granted to Employee, the
number of Shares underlying such Options and/or the exercise price per Share of
such Options shall be appropriately adjusted, in order to prevent dilution or
enlargement of Employee’s rights with respect to such Options and Shares or to
reflect any changes in

 

4

--------------------------------------------------------------------------------


 

the number of outstanding Shares resulting from any event referred to in
Section 5.3 of the Plan.

 

6.             EMPLOYEE REPRESENTATIONS AND WARRANTIES AND RELEASE.  As a
condition to any exercise of the Options, the Company may require Employee
(i) to make any representation or warranty to the Company as may be required
under any applicable law or regulation, (ii) to make a representation and
warranty that no Forfeiture Event has occurred or is contemplated and (iii) to
execute a release of claims against the Company arising before the date of such
release, in such form as may be specified by the Company.

 

7.             OTHER TERMS RELATING TO OPTIONS.

 

(a)           Deferral of Settlement.  No settlement of the exercise of an
Option may be deferred hereunder.

 

(b)           Fractional Options and Shares.  The number of Shares underlying
Options credited to Employee shall not include fractional shares, unless
otherwise determined by the Committee.

 

(c)           Tax Withholding.  Employee shall make arrangements satisfactory to
the Company, or, in the absence of such arrangements, a Group Entity may deduct
from any payment to be made to Employee any amount necessary, to satisfy
requirements of federal, state, local, or foreign tax law to withhold taxes or
other amounts with respect to the exercise of the Options.  Unless Employee has
made separate arrangements satisfactory to the Company, the Company may elect to
withhold Shares deliverable in settlement of the Options having a Fair Market
Value equal to the amount of such tax liability required to be withheld in
connection with the exercise of the Options, but the company shall not be
obligated to withhold such Shares.

 

8.             MISCELLANEOUS.

 

(a)           Binding Agreement; Written Amendments.  This Agreement shall be
binding upon the heirs, executors, administrators and successors of the
parties.  This Agreement and the Plan constitute the entire agreement between
the parties with respect to the Options, and supersede any prior agreements or
documents with respect thereto.  No amendment, alteration, suspension,
discontinuation, or termination of this Agreement that may impose any additional
obligation upon the Company or materially impair the rights of Employee with
respect to the Options shall be valid unless in each instance such amendment,
alteration, suspension, discontinuation, or termination is expressed in a
written instrument duly executed in the name and on behalf of the Company and by
Employee.

 

(b)           No Promise of Employment.  The Options and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Employee has a aright to continue as an officer or employee of
the Company for any period of time, or at any particular rate of compensation.

 

5

--------------------------------------------------------------------------------


 

(c)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.

 

(d)           Legal Compliance.  Employee agrees to take any action the Company
reasonably deems necessary in order to comply with federal and state laws, or
the rules and regulations of the NASDAQ Global Market or any other stock
exchange, or any other obligation of the Company or Employee relating to the
Options or this Agreement.  Employee agrees that the Options are subject to any
forfeiture that may be required by applicable law, as well as any policies of
the Company, including, without limitation, any stock ownership guidelines and
incentive compensation clawback policy applicable to senior executives of the
Company, as each policy is adopted or amended from time to time..

 

(e)           Notices.  Any notice to be given the Company under this Agreement
shall be addressed to the Company at 1290 Avenue of the Americas, New York, New
York 10104, Attention: Corporate Secretary, and any notice to the Employee shall
be addressed to the Employee at Employee’s address as then appearing in the
records of the Company.

 

9.             CERTAIN DEFINITIONS.  The following definitions apply for
purposes of this Agreement:

 

(a)           “Cause” has the meaning ascribed in the Letter Agreement.

 

(b)           “Change in Control” has the meaning ascribed in the Letter
Agreement.

 

(c)           “Disability” means disability as defined in the Company’s
long-term disability plan as in effect from time to time.

 

(d)           “Forfeiture Event” means without the consent in writing of the
Board of Directors of the Company, Employee will not, at any time prior to an
applicable Stated Vesting Date or exercise of vested Options, acting alone or in
conjunction with others, directly or indirectly, (A) induce any customer or
client of or investor (excluding anyone who is an investor solely as a holder of
Company common stock ) in any Group Entity, to curtail, limit, or cancel their
business with any Group Entity; (B) induce, or attempt to influence, any
employee of any Group Entity to terminate employment; (C) solicit, hire or
retain as an employee or independent contractor, or assist any third party in
the solicitation, hire, or retention as an employee or independent contractor,
any person who during the previous 12 months was an employee of any Group
Entity; (D) otherwise fail to comply with the conditions set forth in Sections
7.4(b) and (c) of the Plan or (E) breach the covenants contained in the Letter
Agreement and, for purposes of this clause (E), such covenants shall remain in
effect and continue to apply through the later of the Stated Vesting Date or
exercise of vested

 

6

--------------------------------------------------------------------------------


 

Options, notwithstanding any earlier expiration of such covenants for purposes
of the Letter Agreement.

 

(e)           “Good Reason” has the meaning ascribed in the Letter Agreement.

 

(f)            “Group Entity” means either the Company or any of its
subsidiaries and affiliates.

 

(g)           “Letter Agreement” means that certain letter agreement entered
into by and between Employee and the Company dated April 18, 2011.

 

(h)           “Termination of Employment” means the event by which Employee
ceases to be employed by a Group Entity and immediately thereafter is not
employed by any other Group Entity.

 

7

--------------------------------------------------------------------------------